Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 20191114992.8 filed in China on November 21, 2019.   

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 7, 8, and 9 limitations “interface table,” “a stop-running module,” “a goods-holding module,” “a sampling module” and “a turn-off module,” invoke 35 U.S.C. 112(f) because they use generic placeholders, coupled with functional language: “configured to store the control message,” “configured to stop goods from running and to verify the goods,” “configured to hold the goods at a predetermined station point,” “configured to sample goods,” and “configured to transmit a tum-off message to a block control system,” respectively, that are not modified by sufficient structure, material, or acts for performing the claimed function.   As to the “interface table:” the written description of the specification implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  A review of the specification shows that 
However, as to the “stop-running module,” “goods-holding module,” “sampling module” and “turn-off module,” the written description of the specification neither implicitly nor inherently discloses the corresponding structure, material, or acts and clearly link them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  A review of the specification shows that the following attempts but does not show the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation "stop-running module:" Paragraphs 0022, 0029, 0036, and 0037 list a stop-running module but does not define any structure to the module.  One having ordinary skill in the art would not know what structure is defined by the “stop-running module.”  One having ordinary skill in the art would guess that the stop-running module is either hardware, software, a section of a processor, a separate circuit, a microprocessor, program code, or other structure. MPEP  §2181(II)(B) states: “When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP §2163.03.”  Therefore the claim is rejected under both under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) below.  Even though the stop-running module is part of the manufacturing execution server 2, the specification still does not detail what the module entails. Figure 2 shows the manufacturing execution server 2 and the stop-running module as item number 210 as a block diagram of the server. This black box has no meaning as to defining any structure of the module itself.  MPEP §2181(II)(B)(Paragraph 7) states that: “merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.” Thus in this instant the server component of the stop-running module is merely a black box without any explanation of how the module performs the recited functions in the claim.  Similar arguments can be made for the “good-holding module,” the “sampling module,” and the “turn-off module” as stated in specification paragraph 0036 and others.  
Thus the 35 USC 112(f) elements:  “stop-running module,” “goods-holding module,” “sampling module” and “turn-off module,” are rejected under 35 USC 112(a) and 35 USC 112(b). 

Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181; or
(c)	Amend or cancel the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 9 are rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement. The claims contain subject matter which fails to disclose structure to perform “stop-running module,” “goods-holding module,” “sampling module” and “turn-off module,” as claimed.  Given the guidance under in the Williamson: “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). In the examiner’s view the written description fails to impart any structural significance to the terms of 1) “stop-running module,” “goods-holding module,” “sampling module” and “turn-off module.”       For more information, see MPEP § 2181(II)(A) The Corresponding Structure Must Be Disclosed In the Specification Itself in a Way That One Skilled In the Art Will Understand What Structure Will Perform the Recited Function.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8 and 9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. The “stop-running module,” “goods-holding module,” “sampling module” and “turn-off module,” are indefinite under 35 U.S.C. 112 (b) because the specification fails to adequately disclose structure to perform the claimed functions. For each of the section the specification must disclose some kind of structure for performing the functions of each element. The specification provides no detail about the modules themselves. See also “Claim Interpretation” section above.
              For more information, see MPEP § 2181(II). DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, SIXTH PARAGRAPH.

	
Allowable Subject Matter
Claims 1-7 and 10 - 11 are allowable over the prior art of record pending resolving all intervening issues such as the 35 U.S.C. §112 rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: a production control system where a terminal server transmits a control message to a manufacturing execution server using two communications protocols and executes two different application modules according to the control message.  The terminal server judges the quantity of the control message and based on this result will send the control message either by a first communications protocol or a second communications protocol.  Claim 1 also contains additional limitations of having the terminal server invoke a first or second application module through their respective protocols. 
Prior art related to the instant application is as follows:Okayama et al. (US PG Pub. 20180278692) teaches a system used in a production line (Par. 0045) with a terminal server (15) sends to the MQTT server a control message and the terminal server uses two different protocols.  However, Okayama is different from the instant application in that the terminal server judges the length of the message and only sends the message to the communication device (20) via protocol B if the message is greater than a certain length rather than send the message to the MQTT server. Also both protocols are not being used to communicate with the MQTT server that executes two different application modules as in the instant application. 
Skuratovich et al. uses a server (110) to send signaling messages and as claim 12 states: “at the initiating device: determining that a compression function applied to a second session request produces a size of packet that is too large to be encapsulated in a single packet of the first protocol and in response transmitting the second session request using the second protocol.”  However, Skuratovich does not teach a manufacturing execution server that receives the control message by two protocols and then executes two different applications.  Skuratovich also does not teach a production control system that sends control messages. 
No other prior art could be found that teaches the elements in independent claims 1 and 2. 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116